Name: Commission Regulation (EEC) No 1464/79 of 13 July 1979 on the definition of the concept of originating products for the purposes of the application of the tariff preferences granted by the European Economic Community in respect of certain textile products from developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/34 Official Journal of the European Communities 14. 7 . 79 COMMISSION REGULATION (EEC) No 1464/79 of 13 July 1979 on the definition of the concept of originating products for the purposes of the application of the tariff preferences granted by the European Economic Commu ­ nity in respect of certain textile products from developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1195/79 of 12 June 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in deve ­ loping countries and territories (*), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1195/79 established for a period of six months from 1 July 1979 arrange ­ ments similar to those set out in Council Regulation (EEC) No 31 57/78 (2 ) ; Whereas, for the products referred to in Regulation (EEC) No 1195/79 , rules should be established to define the conditions in which they acquire the char ­ acter of originating products, the mode of proof and the terms as to verification thereof ; Whereas it is appropriate for this purpose to adopt the provisions laid down for textile products in Commis ­ sion Regulations (EEC) No 148 /79 , (EEC) No 149/79 , (EEC) No 150/79 and (EEC) No 151 /79 (3 ), on the definition of the concept of originating products for the purposes of the application of tariff preferences granted by the European Economic Community in respect of certain products from developing countries, which were applicable for these products in the first half of 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Origin , HAS ADOPTED THIS REGULATION : Article 1 The provisions of Regulations (EEC) No 148 /79, (EEC) No 149/79 , (EEC) No 150/79 and (EEC) No 151 /79 shall be applicable for the application of Regu ­ lation (EEC) No 1195/79 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 July 1979 . For the Commission fitienne DAVIGNON Member of the Commission (!) OJ No L 154, 21 . 6 . 1979, p. 1 . ( 2 ) OJ No L 375, 30 . 12 . 1978 , p . 71 . (3 ) OJ No L 25, 31 . 1 . 1979 , pp . 1 , 54, 57 and 60 .